Citation Nr: 1401037	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-18 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration in Denver, Colorado


THE ISSUE

Eligibility for benefits through the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA), for the appellant from June 1, 2001, to February 28, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 1964.  The Veteran died in October 1998, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 denial by the Health Administration Center (HAC) in Denver, Colorado.  

The appellant testified at an October 2010 Board hearing held by the undersigned sitting at the Regional Office in St. Petersburg, Florida, a transcript of which is associated with the claims file.

In March 2011, the Board denied the appellant's claim for CHAMPVA benefits, and she appealed it to the Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision (single judge) setting aside the March 2011 Board decision that denied CHAMPVA eligibility.  It remanded the claim for action consistent with its decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In its Memorandum Decision, the Court found that a remand is necessary to determine whether a change in law materially affected the appellant's obligations to enroll in Medicare Part B in order to retain CHAMPVA benefits, and if so, whether the appellant was notified of the changes in her obligations and whether her Medicare Part A was backdated such that it would be possible to waive the requirement of enrollment in Medicare Part B.  

The appellant should be asked to provide any evidence in her possession indicating that she was informed by VA that everything was in order with her CHAMPVA benefits.  The RO/AMC should associate any evidence documenting that the appellant was informed of the requirement that she enroll in Medicare Part B and documentation of whether Medicare Part A was backdated with the claims folder.

Additionally, the claims file is incomplete inasmuch as many of the documents are copies known as Record Before the Agency (RBA records) that were presented to the Court.  These records, however, do not include the appellant's claim for CHAMPVA benefits, the March 2009 denial from the HAC in Denver, her notice of disagreement, a Statement of the Case, and her substantive appeal.  A review of the Secretary's Argument shows that the RBA records went at least to page 775 and the claims file only includes these RBAs to page 572.  Attempts were made from the Board to retrieve the originals of these outstanding records, or at the very least, the RBA copies, but all attempts were unsuccessful.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the originals and/or copies of the outstanding records related to the appellant's claim for CHAMPVA benefits.  
Specific attempts should be made to retrieve the following records:

(a)  February 2009 letter from SSA to appellant

   (b)  March 2009 letter from VA to appellant 

   (c)  March 2009 Rating Decision
   
   (d)  Appellant's Notice of Disagreement
   
   (e)  SOC
   
   (f)  1990 letter from CHAMPVA to RO
   
   (g)  April 2009 letter from VA to appellant
   
   (h)  2009 communication from appellant to VA
   
   (i)  June 2009 VA letter to appellant 
   
   (j)  July 2009 substantive appeal
   
(k)  2009 Board testimony (of note, the October 2010 hearing transcript before the undersigned is already of record, as such this document may be erroneously dated or misidentified)

(l)  Any other pertinent records related to the appellant's appeal.  

2.  If these records are not found, please inform the appellant of such and request that she submit any copies of these records that she may have in her possession.  Document all attempts to obtain these records in the claims file.  

3.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records documenting that the appellant was informed that she needed to enroll in Medicare Part B as a requirement for CHAMPVA eligibility. 

4.  The AOJ should again attempt to determine whether the Veteran's Medicare Part A coverage had been backdated by SSA.  

5.  The appellant should be asked to provide any information that she has indicating that she relied on the VA's assertions that the information required for her continued VA benefits was in order.  

6.  The AOJ should also undertake any other development it determines to be warranted. 

7.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


